Citation Nr: 0627121	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of heat 
stroke, to include the issue of whether new and material 
evidence has been submitted in support of a reopened claim.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied claims of 
entitlement to residuals of heat stroke and entitlement to 
TDIU.  The RO increased the disability evaluation for service 
connected mechanical low back pain from a noncompensable 
rating to a 10% rating.  In January 2002, a videoconference 
hearing was held before C.W. Symanski, who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and to render the final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002)

In a decision dated June 2002, the Board granted a 20% 
evaluation for mechanical low back pain.  An RO rating 
decision dated July 2002 assigned a September 28, 1999 
effective date of award.  The veteran appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  On July 28, 2003, the CAVC vacated 
the Board's decision and remanded the claim for additional 
development.  In April 2004, the Board remanded the claim for 
further development.

In April 2002, the Board deferred consideration of the claims 
of entitlement to service connection residuals of heat 
stroke, to include whether the new and material standard 
applied, and entitlement to TDIU pending further development 
by its Evidence Development Unit (EDU) pursuant to the 
authority then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated portions of 38 C.F.R. § 19.9(a)(2) 
authorizing the Board to review evidence obtained by the EDU 
without either obtaining a waiver from the claimant or 
remanding the case to the agency of original jurisdiction 
(AOJ) for initial consideration.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In October 2003, the Board remanded the case to 
conduct the development previously requested in the April 
2002 development memorandum.

As addressed below, the claims of entitlement to service 
connection for residuals of heat stroke, to include whether 
new and material evidence has been presented to reopen the 
claim, and entitlement to TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

The veteran's mechanical low back pain is manifested by 
complaints of pain, weakness and stiffness, and by no more 
than a moderate limitation of motion with flexion more than 
30º, but not by muscle spasm, neurological involvement or 
incapacitating flare-ups of disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service connected mechanical low back syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999-2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-05); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 20% 
for service connected mechanical low back pain.  
Historically, he reported a pre-service history of recurrent 
back pain aggravated during service, particularly with 
carrying heavy objects.  His physical examination was 
significant for excessive thoracic kyphosis and accentuated 
lumbar lordosis.  A Physical Evaluation Board (PEB) 
proceeding in April 1984 established a diagnosis of chronic 
low back pain that existed prior to service and was 
aggravated therein.  An RO rating decision dated February 
1985 granted service connection for mechanical low back pain, 
and assigned an initial noncompensable evaluation under 
Diagnostic Code (DC) 5295.

The veteran filed his claim for an increased rating on 
September 28, 1999.  Pertinent evidence of record includes a 
hospitalization report in March 1998 that reflected diagnoses 
of Vitamin B12 deficiency and peripheral neuropathy.  An 
evaluation was conducted in October 1998 to investigate the 
veteran's complaint of radiculopathy.  An electromyography 
(EMG) study was interpreted as showing mild chronic active 
left S1 radiculopathy with no evidence of right lumbosacral 
radiculopathy.  A magnetic resonance imaging (MRI) scan 
identified no abnormalities.  Physical findings included 
positive straight leg raising test on the left, and 
tenderness in the left paraspinal and sciatic notch areas.  A 
December 1999 inpatient hospitalization for psychiatric 
treatment included his report of having no joint pain, 
swelling, arthritis or myalgias.  His physical examination of 
the musculoskeletal system noted full range of motion (ROM) 
with smooth movements.  

VA examination in May 2000 included the veteran's report of 
low back pain with weakness, stiffness, fatigability and lack 
of endurance.  His treatment consisted of Tylenol only.  He 
had periods of flare-ups when bending over too quickly, and 
estimated an additional 10% additional functional impairment.  
He indicated an inability to work due to his back, heat 
stroke, nervous breakdowns and seizures.  On physical 
examination, range of motion of the lumbar spine measured as 
62? of forward flexion, 16? of backward extension, 28? of left 
flexion and 28? of right flexion.  His motion stopped when 
pain began, and there was some evidence of painful motion 
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of heat 
stroke, to include the issue of whether new and material 
evidence has been submitted in support of a reopened claim.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied claims of 
entitlement to residuals of heat stroke and entitlement to 
TDIU.  The RO increased the disability evaluation for service 
connected mechanical low back pain from a noncompensable 
rating to a 10% rating.  In January 2002, a videoconference 
hearing was held before C.W. Symanski, who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and to render the final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002)

In a decision dated June 2002, the Board granted a 20% 
evaluation for mechanical low back pain.  An RO rating 
decision dated July 2002 assigned a September 28, 1999 
effective date of award.  The veteran appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  On July 28, 2003, the CAVC vacated 
the Board's decision and remanded the claim for additional 
development.  In April 2004, the Board remanded the claim for 
further development.

In April 2002, the Board deferred consideration of the claims 
of entitlement to service connection residuals of heat 
stroke, to include whether the new and material standard 
applied, and entitlement to TDIU pending further development 
by its Evidence Development Unit (EDU) pursuant to the 
authority then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated portions of 38 C.F.R. § 19.9(a)(2) 
authorizing the Board to review evidence obtained by the EDU 
without either obtaining a waiver from the claimant or 
remanding the case to the agency of original jurisdiction 
(AOJ) for initial consideration.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In October 2003, the Board remanded the case to 
conduct the development previously requested in the April 
2002 development memorandum.

As addressed below, the claims of entitlement to service 
connection for residuals of heat stroke, to include whether 
new and material evidence has been presented to reopen the 
claim, and entitlement to TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

The veteran's mechanical low back pain is manifested by 
complaints of pain, weakness and stiffness, and by no more 
than a moderate limitation of motion with flexion more than 
30º, but not by muscle spasm, neurological involvement or 
incapacitating flare-ups of disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service connected mechanical low back syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999-2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-05); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 20% 
for service connected mechanical low back pain.  
Historically, he reported a pre-service history of recurrent 
back pain aggravated during service, particularly with 
carrying heavy objects.  His physical examination was 
significant for excessive thoracic kyphosis and accentuated 
lumbar lordosis.  A Physical Evaluation Board (PEB) 
proceeding in April 1984 established a diagnosis of chronic 
low back pain that existed prior to service and was 
aggravated therein.  An RO rating decision dated February 
1985 granted service connection for mechanical low back pain, 
and assigned an initial noncompensable evaluation under 
Diagnostic Code (DC) 5295.

The veteran filed his claim for an increased rating on 
September 28, 1999.  Pertinent evidence of record includes a 
hospitalization report in March 1998 that reflected diagnoses 
of Vitamin B12 deficiency and peripheral neuropathy.  An 
evaluation was conducted in October 1998 to investigate the 
veteran's complaint of radiculopathy.  An electromyography 
(EMG) study was interpreted as showing mild chronic active 
left S1 radiculopathy with no evidence of right lumbosacral 
radiculopathy.  A magnetic resonance imaging (MRI) scan 
identified no abnormalities.  Physical findings included 
positive straight leg raising test on the left, and 
tenderness in the left paraspinal and sciatic notch areas.  A 
December 1999 inpatient hospitalization for psychiatric 
treatment included his report of having no joint pain, 
swelling, arthritis or myalgias.  His physical examination of 
the musculoskeletal system noted full range of motion (ROM) 
with smooth movements.  

VA examination in May 2000 included the veteran's report of 
low back pain with weakness, stiffness, fatigability and lack 
of endurance.  His treatment consisted of Tylenol only.  He 
had periods of flare-ups when bending over too quickly, and 
estimated an additional 10% additional functional impairment.  
He indicated an inability to work due to his back, heat 
stroke, nervous breakdowns and seizures.  On physical 
examination, range of motion of the lumbar spine measured as 
62? of forward flexion, 16? of backward extension, 28? of left 
flexion and 28? of right flexion.  His motion stopped when 
pain began, and there was some evidence of painful motion 
when getting out of his chair.  There was no spasm, weakness 
or tenderness observed.  His posture was flexed forward 3?.  
His deep tendon reflexes were hypoactive and equal.  An x-ray 
examination was interpreted as showing diffuse osteopenia 
with mild discogenic changes at L5-S1.  He was given a 
diagnosis of arthralgia of the lumbosacral spine with no loss 
of function due to pain.

Thereafter, private medical records show that the veteran 
received treatment for a left hemiarthroplasty in May 2000, 
and subsequent complications and therapy.  The findings 
included scoliosis and low back pain, and a normal 
neurological examination.  The veteran was taking Neurontin 
due to peripheral neuropathy.

An RO rating decision dated June 2000 increased the 
evaluation for service connected mechanical low back pain to 
10% disabling, under DC 5295, effective to the date of claim.

Thereafter, private clinic records include the veteran's 
September 2000 report of stable low back pain with some 
restriction of lower extremity strength due to pain in the 
left hip flexor and knee extensor.  He was status post left 
hip replacement.  A January 2001 hospitalization at Coosa 
Valley Baptist Hospital included a discharge diagnosis of 
peripheral neuropathy.  In May 2001, his examiner indicated 
that the veteran's report of low back pain with pain 
distribution down to the left lower extremity was consistent 
with lumbosacral radiculopathy.  He continued to have pain in 
both hip flexors that made his lower extremity strength a 
grade of 80-90/100.  In July 2001, he was prescribed a 
wheelchair due to a right hip replacement.

In January 2002, the veteran testified to near constant back 
pain that prevented him from bending in all directions.  He 
could not lift any objects over 20 pounds.  He had been 
diagnosed with levoscoliosis as long as he could remember.  
He denied any instances of being bedridden.  He did have 
exacerbations of symptoms where he could only move slowly.  
He received regular treatment at VA, but did not take any 
prescribed medication.  He was unaware of muscle spasms.  

VA clinic records show that, in January 2002, the veteran 
complained of chronic lower back pain treated with Tylenol 
and Celebrex.  His physical examination was unremarkable 
except for a finding of kyphosis.

An RO rating decision dated July 2002 increased the 
disability evaluation for mechanical low back pain to 20% 
disabling, under DC 5292, effective to the date of claim; 
September 28, 1999.

A July 2002 x-ray examination conducted at Baptist Medical 
Center, to investigate complaint of pain of the sacrum and 
coccyx, included a finding of mild narrowing of the L5-S1 
disc space.  VA clinic records include the veteran's July 
2003 report of falling out of his bed on his back.  His 
physical examination was significant for slight tenderness 
over the lateral aspect of the paralumbar muscles assessed as 
lower back pain due to contusion.  A January 2004 VA clinic 
record included his report of back pain upon prolonged 
standing assessed as recurrent back pain suspected to be 
muscular in nature.

VA examination in June 2004 included the veteran's report of 
chronic low back pain with difficulty in flexing.  He had 
difficulty with performing activities such as tying his 
shoes, and walking or sitting for more than 30 minutes.  On 
physical examination, he walked with a cane.  He had 
difficulty standing from a sitting position.  His range of 
motion measured 45? of forward flexion, 10? of backward 
flexion, 30? of flexion to the right, 20? of flexion to the 
left and 30? of rotation bilaterally.  There was neither 
spasm nor tenderness of the lumbosacral muscles.  His 
neurologic examination was intact.  His x-ray examination 
showed scattered small osteophytes, narrowing of the L5/S1 
disc space, mild facet arthropathy, osteopenia, and narrowing 
with mild sclerosis at the S1 joint.  He was given an 
assessment of degenerative joint disease of the lumbosacral 
spine with degenerative disc disease.  The examiner opined 
that the veteran had mild loss of function due to pain and 
decreased range of motion, but no additional limitations.

A VA clinic record in November 2004 included findings of 
slightly firm left paralumbar muscles producing discomfort on 
palpation with strength and DTR's symmetrical in the lower 
extremities (LE).  A March 2005 progress report, wherein the 
veteran reported chronic pain in his lower back and both hips 
requiring the use of a motorized chair, included physical 
findings of "very limited" forward bending, deep tendon 
reflexes absent symmetrically, and 2-3/5 strength in the 
lower extremity (LE).  He was unable to perform a straight 
leg raise test due to anterior thigh discomfort.  He was 
given assessments of chronic low back pain due to 
degenerative disease and chronic hip pain, bilaterally, 
status post bilateral hip replacements.  An x-ray examination 
of the lumbar spine in September 2005 was interpreted as 
showing diffuse moderate to prominent osteopenia, multilevel 
mild lumbar vertebral body compression, and early disc 
degenerative changes greatest at the lumbosacral junction.

The veteran's claim for an increased rating was filed in 
September 1999.  Effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome (IVDS).  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  The Board may only consider and apply 
the "new" criteria as of the effective date of enactment, 
but may apply the "old" criteria for the entire appeal 
period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The veteran's 20 percent rating in effect from the time of 
filing of his current increased rating claim came under the 
"old" criteria.  This rating represents lumbar spine 
symptoms consistent with moderate limitation of lumbar spine 
motion under DC 5292.  See 38 C.F.R. § 4.71a (1997-2004).

Under the "old" criteria, a higher 40 percent rating was 
warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar motion under DC 
5292, or severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion under DC 5295.  Id.

Under the new criteria, a higher 40 percent rating is 
warranted for a finding of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004-05).  The new criteria 
defined normal range of thoracolumbar spine motion as 0 to 
90º of flexion, 0 to 30º of extension, 0 to 30º of left and 
right lateral flexion, and 0 to 30º of left and right lateral 
rotation.  Id. at Note (2) and Plate V.  Ankylosis refers to 
fixation of a spinal segment.  Id. at Note (3).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

A claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The findings in this case show that the veteran's range of 
motion of the lumbar spine has ranged from 45-62º of forward 
flexion, 10-16º of backward flexion, 28-30º of right lateral 
flexion, and 20-28º of left lateral rotation.  He has 30º of 
bilateral rotation.  A VA examiner in May 2000 found no 
additional loss of function due to pain while a VA examiner 
in June 2004 described mild loss of function due to pain and 
decreased range of motion.  A VA clinic record in March 2005 
reported "very limited" forward flexion but, unfortunately, 
did not measure range of motion loss in degrees.  Even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds by a preponderance of the evidence that 
no more than moderate limitation of motion in the lumbar 
spine has been shown with forward flexion of the lumbar spine 
measured to be more than 30º.  Thus, the veteran is not 
entitled to a higher rating under the old or new criteria for 
range of motion loss.

Although there is some clinical evidence of limitation of 
forward bending in standing position and narrowing or 
irregularity of joint space in the low back region, the 
evidence does not show listing of whole spine to opposite 
side, positive Goldthwaite's sign, loss of lateral motion 
with osteo-arthritic changes, or some of the above with 
abnormal mobility on forced motion.  His range of motion loss 
is shown to be no more than moderate in degree when 
considering functional impairment.  Accordingly, the evidence 
does not show that the veteran has the requisite 
symptomatology as required for a rating in excess of 20 
percent under DC 5295.

The veteran is service connected for mechanical low back 
pain.  Service connection has never been conceded for 
degenerative disc disease of the lumbar spine; however, no 
attempt has been made to dissociate symptoms of the 
mechanical low back pain from the degenerative disc disease.  
As to neurological involvement, there is a history of B12 
deficiency with peripheral neuropathy, bilateral hip 
replacements, EMG evidence of a mild left S1 radiculopathy in 
1998, and an examiner report in 2001 that symptoms in the 
left lower extremity were consistent with lumbosacral 
radiculopathy.  Notwithstanding the issue of service 
connected origin, the Board notes that VA examination in June 
2004 found no evidence of chronic neurologic symptoms 
attributable to service connected disability.  This finding 
is consistent with the normal neurologic assessments 
contained in the clinic records.  The veteran has denied any 
incapacitating episodes of back pain reports limited 
occasions of being pain free.  The medical and lay evidence 
establishes no more than moderate instance of flare-ups of 
disability with more than intermittent relief.  As such, 
potential consideration of a higher rating under the "old" 
DC 5293 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999-2002).  In the absence of a 
chronic neurologic deficit or any incapacitating episodes of 
IVDS, the "new" criteria for evaluating IVDS offers no 
benefit to the veteran.  See 38 C.F.R. § 4.71a, DC 5243 
(2003-05).

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran's mechanical low back 
pain is manifested by complaints of pain, weakness and 
stiffness, and by no more than a moderate limitation of 
motion with flexion more than 30º, but not by muscle spasm, 
neurological involvement or incapacitating flare-ups of 
disability.  The veteran has been deemed competent to 
describe his symptoms and manifestations of disability, but 
the preponderance of the lay and medical evidence is against 
a higher evaluation.  The benefit of the doubt rule, 
therefore, is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A June 2, 2004 RO letter satisfied elements (1), (2), (3) and 
(4) by notifying him of the types of evidence and/or 
information necessary to substantiate his claim, and the 
relative duties on the part of himself and VA in developing 
his claim.  This letter included sections entitled "What Do 
We Still Need From You," "Where Should You Send What We 
Need," "How Soon Should You Send It," "How Can You Contact 
Us," "What Is the Status of Your Claim and How Can You 
Help," "What the Evidence Must Show to Support Your 
Claim," and "How Will VA Help You Obtain Evidence for Your 
Claim."  He was further advised "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been compliance with the four notice content 
requirements, and any error in not providing a single notice 
to the veteran covering all content requirements prior to the 
initial adjudication of the claim constitutes harmless error 
in this case.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
rating decision on appeal, the SOC, and the supplemental 
statements of the (SSOC's) told him what was necessary to 
substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
The case was remanded to the RO in April 2004 for the 
specific purpose of providing the claimant a notice complying 
letter, that letter was sent in June 2004, and the claim was 
then readjudicated by the RO.  Thus, any notice deficiency 
that may have occurred in this case has resulted in harmless 
error.  38 C.F.R. § 20.1102 (2005).  A uniform rating is in 
effect for the entire appeal period, and any question as to 
the appropriate effective date of award is not implicated.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, an RO 
letter March 2006 provided the veteran notice of this 
potential element of a claim.

Any further notice to the appellant would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claim on appeal.  
The RO also obtained medical and legal documents pertaining 
to the veteran's award of disability benefits by the Social 
Security Administration.  Medical examinations have been 
provided to the veteran during the appeal period, to include 
an examination ordered by the Board in a remand directive 
dated April 2004.  The examination report obtained, dated 
June 2004, was based upon review of the claims folder and 
contains all necessary findings to adjudicate the claim.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.


ORDER

A rating in excess of 20 percent for mechanical low back 
syndrome is denied.


REMAND

The veteran seeks service connection for residuals of a heat 
stroke.  The claim was initially denied in a final RO rating 
decision dated February 1985 on the basis that there was no 
evidence showing that the claimed condition existed.  A final 
January 1995 RO rating decision declined to reopen the claim 
on the basis that no residuals of heat stroke were shown.  
The veteran filed his claim to reopen in September 1999, and 
this appeal ensues from the RO's June 2000 denial to reopen 
his claim.  

The RO first sent the veteran a letter complying with the 
notice content requirements of 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(b) in June 2004.  Unfortunately, 
the veteran was notified of a new and material standard that 
does not apply to the case, see 66 Fed. Reg. 45620 (August 
29, 2001), and the March 2006 SSOC was ambiguous as to 
whether the RO reviewed the claim on the merits or declined 
to reopen the claim.  This type of error may be prejudicial 
to the veteran in his prosecution of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1, 11 (2006).  The Board cannot 
conclude from review of the record that a harmless error has 
occurred.  The claim, therefore, is remanded to cure the 
notice deficiency.  The claim of entitlement to TDIU must be 
deferred pending adjudication of the claim to reopen.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  Notify the veteran of the following 
      a) the new and material standard in effect 
prior to August 29, 2001 applies to his claim;
      b) his claim of entitlement to service 
connection for residuals of heat stroke was last 
denied on the basis that no residuals of heat 
stroke have been demonstrated;
      c) new evidence to support his reopening 
means evidence that is not merely cumulative or 
redundant of other evidence previously of record; 
and 
      d) material evidence means evidence which 
bears directly and substantially upon the 
specific issue at hand as to whether he suffered 
from a heat stroke in service and currently 
manifests residuals thereof, and which by itself 
or in connection with evidence previously 
assembled, is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.

2.  Thereafter, readjudicate the claims of 
entitlement to service connection for residuals 
of heat stroke, to include the issue of whether 
new and material evidence has been presented to 
reopen the claim, and entitlement to TDIU.  In so 
doing, adjudicate the claim under the new and 
material evidence standard in effect prior to 
August 29, 2001, and clearly indicate a finding 
as to whether new and material evidence has been 
presented to reopen the claim.  If any benefit on 
appeal remains denied, the veteran and his 
attorney should be provided an SSOC and an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


